DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 20, and 39 recite the limitation “a distal end region of the catheter device” in lines 2 and 3-4 of the claims.  There is incorrect antecedent basis for this limitation in the claim; the examiner believes that only the first of these recitations was intended to read “a distal end region” and that the second was intended to read “the distal end region”.
Claim 7 recites “the heat conducting part designed as a tube”, but parent claims do not positively recite that the heat conducting part is designed as a tube in the first place, so this claim is indefinite.
Claims 22-24 and 38 recite the limitation "A catheter device" in line 1 of the claim.  There is incorrect antecedent basis for this limitation in the claim; the examiner believes it was intended to be amended as many of the other claims were, to recite “The” catheter device, since these claims are dependent on claim 1 or claim 20 and are referring to the catheter device first recited in claims 1 and 20.
Claim 39 recites a limitation about a spiral sleeve or a flexible tube, and then a heat conducting part configured to enable heat transfer away from the distal bearing or the spiral sleeve. However, the spiral sleeve is not positively identified as being in contact with a heat conducting part; this embodiment is only in the alternate, because alternately, it may be a flexible tube instead of a spiral sleeve that is in contact with a heat conducting part, rendering the end of the claim confusing as to the intended structure. It is unclear whether the flexible tube is a necessary part of the invention or only an alternate embodiment. 
Claims 16 and 26 contain the trademark/trade names MP35N® and 35NLT®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, 
Claims 2-19, 21-37, and 40-53 are rejected as indefinite for dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-8, 10, 13-14, 16-18, 20-24, 26-30, 34-37, 39-40, and 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheckel et al. (WO 2015/063281), hereinafter Scheckel [all citations for this reference are from the attached machine-translated English translation for ease of citation and reference, but the original German should be considered authoritative in cases of doubt, and aspects of drawings are quoted from the original German document].
Regarding claim 1, Scheckel teaches a catheter device (Scheckel, Abstract), comprising: a rotor located at a distal end region of the catheter device (Scheckel, Fig. 10, pump rotor 20 is in pump housing 11, Fig. 1); a drive shaft extending from a driving region of the catheter device to a distal end region of the catheter device (Scheckel, Fig. 1, drive shaft 2, extending through the catheter body to the distal end region, Figs, 9-10 depict the drive shaft 2 in the distal region); a distal bearing for bearing a distal end of 
Regarding claim 2, Scheckel discloses that the heat conducting part is designed as a tube surrounding the drive shaft (Scheckel, claim 17, bearing 48 is a radial element, therefore it is a tube surrounding the drive shaft, Fig. 11).
Regarding claim 3 and 22, Scheckel teaches that the drive shaft comprises: a cavity extending axially with the drive shaft and wherein the drive shaft comprises a 
Regarding claims 4, 28, and 30, Scheckel teaches that the heat conducting part is in contact with a fluid, enabling heat transfer from the distal bearing to the fluid, thereby transferring heat away from the distal bearing or the spiral sleeve (Scheckel, page 10 ¶10, a gap between sleeve 6 and drive shaft 2 is fluidly connected and a gap is filled with a fluid, for example distilled water). In Scheckel’s teaching, the saline solution may be used between the drive shaft and the bearing throughout the catheter (Scheckel, page 7, ¶1). The multiple heat conducting parts therefore extend out of the distal bearing, and into an area which is configured to be brought in contact with  a fluid, enabling heat transfer from the distal bearing  to the fluid, because the fluid is present in a much wider area than just the distal bearing (Scheckel, page 10, ¶9, depending on embodiment, bearing element 48 may be made of the same material as the wires 35 and 36 of the drive shaft; page 9 ¶7, the drive shaft wires may be made of a nickel, cobalt, chromium, molybdenum alloy; 35NLT or MP35N, both of which are heat conducting materials that would, if use, be configured to enable heat transfer away from the distal bearing; terminal housing 13 is also a component of the bearing, Fig. 11, but its composition is not disclosed; another distal bearing is thrust bearing 44, recited in 
Regarding claims 6 and 35, Scheckel teaches that the heat conducting part is made of a medical grade stainless steel (Scheckel, page 10, ¶9, bearing element 48 may be made of the same material as the wires 35 and 36 of the drive shaft; page 9 ¶7, the drive shaft wires may be made of 35NLT, for example, which is a medical grade stainless steel, bearing elements 40, 41, 42, 48, and 50 are all described as possibly being made of the same heat-transferring materials as the drive shaft wires previously mentioned, and these are also heat-conducting parts).
Regarding claims 7 and 34, Scheckel teaches that the heat conducting part may be a cylindrical sleeve 6 with windings 37, and the inner diameter of this part may be between 0.5 mm and 2.6 mm (Scheckel. Page 9 last paragraph, inner diameter is about 1 mm).
Regarding claim 8, Scheckel teaches that a spiral sleeve  with a winding is arranged within the distal bearing (Scheckel, wherein the distal bearing is for example thrust bearing 44, Fig. 9, and wherein a spiral sleeve 6 with a winding is arranged within distal bearing 7), for rotatably mounting a distal end of the drive shaft  inside the spiral sleeve (Scheckel, Fig. 9, drive shaft 2, spiral sleeve 6), such that a portion of the spiral sleeve is in direct contact with a portion of an inner side of the heat conducting part 
Regarding claims 10 and 21, Scheckel teaches that the spiral sleeve is made of flat tape (Scheckel, Fig. 7, spiral sleeve 6 is flat tape).
Regarding claims 13 and 23, Scheckel teaches that both ends of the spiral sleeve are face ground and all edges of both ends are rounded and smooth (Scheckel, Figs. 7 and 8).
Regarding claims 14 and 27, Scheckel teaches that an inner diameter of the spiral sleeve 6 with windings 37 may be between 0.4 mm and 2.1 mm (Scheckel. Page 9 last paragraph, inner diameter is about 1 mm), and the spiral sleeve may have a thickness between 0.05 mm to 0.4 mm (Scheckel, page 9, last paragraph, thickness 0.1 mm).
Regarding claims 16 and 26, Scheckel teaches that the spiral sleeve 6 may be made out of 35NLT (Scheckel, page 10, ¶9, bearing element 48 may be made of the same material as the wires 35 and 36 of the drive shaft; page 9 ¶7, the drive shaft wires may be made of a nickel, cobalt, chromium, molybdenum alloy; 35NLT or MP35N, both of which are heat conducting materials that would, if use, be configured to enable heat transfer away from the distal bearing; any of these parts, and those to follow, constitute heat conducting parts; terminal housing 13 is also a component of the bearing, Fig. 11, but its composition is not disclosed; another distal bearing is thrust bearing 44, recited in claim 14, and sleeve 6, in Fig. 12; in the second interpretation of the bearing element, the bearing element may be a bearing spiral 38 made of 35NLT, described in page 9, last paragraph, and page 10, first paragraph, and bearing elements 40, 41, 42, 48, and 
Regarding claims 17 and 36, Scheckel designed as an expandable pump, characterized in that a cannula  is provided around a portion of the drive shaft which lies in the vicinity of the rotor and in that the rotor  is located in a housing (Scheckel, Fig. 9 shows a cannula 2 around the drive shaft, housing 11, Fig. 10, rotor 43), the housing  and the rotor  being configured to be transferred at least in part into the cannula , wherein the housing and the rotor are compressed at least along a radial direction extending transversely to a longitudinal direction, from an expanded state into a compressed state (Scheckel, page 4, ¶9, both the pump and the housing are expandable; page 8 last paragraph, page 9 first paragraph; page 7, first paragraph).
Regarding claims 18 and 37, Scheckel teaches that upon application of a force at  a proximal end of a catheter and/or or compression of the housing and the rotor, a relative motion of the drive shaft  with respect to the distal bearing  is effected, and wherein the drive shaft  and the distal bearing  are configured such that  a distal end of the drive shaft  remains within the distal bearing  or within the heat conducting part  designed as a tube or within  a spiral sleeve  when the housing  and the rotor  are compressed (Scheckel, page 6, last paragraph, page 7, first paragraph; Fig. 9, the pump and rotor are deployed and the distal end remains within the spiral sleeve and heat conducting parts).
Regarding claim 20, Scheckel teaches a catheter device (Scheckel, Abstract), comprising: a rotor located at a distal end region of the catheter device (Scheckel, Fig. 10, pump rotor 20 is in pump housing 11, Fig. 1); a drive shaft extending from a driving 
Regarding claim 24, Scheckel teaches that a flexible tube is provided around a portion of an outside of the spiral sleeve (Scheckel, Fig. 9, jacket 7 is the flexible tube).
Regarding claim 29, Scheckel teaches that the heat conducting part is designed as a tube surrounding a portion of the spiral sleeve (Scheckel, Fig. 9, the heat conducting part is one of the numerous jackets and sleeves surrounding spiral bearing 6, for example jacket 7 or the other layers seen in Fig. 9 between this jacket and spiral 6).
Regarding claim 39, Scheckel teaches a catheter device (Scheckel, Abstract), comprising: a rotor located at a distal end region of the catheter device (Scheckel, Fig. 10, pump rotor 20 is in pump housing 11, Fig. 1); a drive shaft extending from a driving region of the catheter device to a distal end region of the catheter device (Scheckel, Fig. 1, drive shaft 2, extending through the catheter body to the distal end region, Figs, 9-10 depict the drive shaft 2 in the distal region); a distal bearing for bearing a distal end of the drive shaft (Scheckel, Fig. 9, thrust bearing region 44 bears the distal end of the 
Regarding claims 40 and 47, Scheckel teaches that the drive shaft further comprises a reinforcement element which is provided sectionally in the cavity of the drive shaft in the distal end region of the catheter device (Scheckel, page 9 paragraph 4, Fig. 6, reinforcing element 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Siess et al. (US Patent No. 7,011,620), hereinafter Siess. 
Regarding claim 1, Siess teaches a catheter device (Siess, col. 1 lines 3-10) comprising: a rotor located at a distal end region of the catheter device (Siess, Fig. 1, impeller 28 is a rotor located at the distal end region of the catheter 23); a drive shaft extending from a driving region of the catheter device to a distal end region of the catheter device (Siess, Fig. 3, drive shaft 19 extends from the driving region, represented by rotor 14); a distal bearing for bearing a distal end of the drive shaft (Siess, distal bearing 27). Siess does not teach that the distal bearing comprises a heat conducting part. Siess teaches that housing 10 is a heat-conducting part (Siess, col. 2 lines 31-43, claim 8, col. 4 lines 20-26) but Siess does not expressly teach the composition of the portion of the housing surrounding the distal bearing 27. It would have been obvious to one having ordinary skill in the art to configure not only the housing 10 itself, but also the distal bearing, which is a point of friction to enable heat transfer away from the distal bearing in order to keep the motor’s rotor from overheating

Claims 5, 12, 31, 33, 44, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Scheckel in view of Corbett et al. (US Patent Application Publication 2015/0328382), hereinafter Corbett. 
Regarding claims 5 and 31, Scheckel teaches that the distal bearing comprises a region which is designated as a pigtail (Scheckel, Fig. 1, pigtail tip 14). Scheckel does not disclose a material for this tip. Corbett teaches that a pigtail end of a similar catheter may be made of a polymer (Corbett, ¶[0008]). It would have been obvious to one having 
Regarding claims 12 and 33, Scheckel does not teach the relative roughness of any of the surfaces. Scheckel teaches a pigtail (Scheckel, Fig. 1, pigtail tip 14). Scheckel does not disclose a material for this tip. Corbett teaches that a pigtail end of a similar catheter may be made of a polymer (Corbett, ¶[0008]). It would have been obvious to one having ordinary skill in the art for the distal pigtail end to be a polymer because polymers may be flexible and non-traumatic for use in the body. It would further have been obvious to one having ordinary skill in the art that a further portion of the outer side of the heat conducting part or tube, which is configured to lie inside a polymer end part, that is, upon which the pigtail part is mounted, is roughened, in order to keep a polymer end part from moving, by using the added friction provided by the rough surface.
Regarding claim 44, Scheckel does not teach the roughness of the spiral sleeve. However, Scheckel teaches that the drive shaft, which may be made of the same material as the spiral sleeve as recited (Scheckel, a bearing spiral 38 made of 35NLT, described in page 9, last paragraph, and page 10, first paragraph, and bearing elements 40, 41, 42, 48, and 50 are all described as possibly being made of the same heat-transferring materials as the drive shaft wires previously mentioned), and Scheckel teaches that the roughness Rz of the drive shaft may be 0.6 (Scheckel, page 10 ¶2). It would therefore have been obvious to one having ordinary skill in the art that if the same materials are used for both, and if the outer sleeve is to be configured to be rougher for gluing purposes, the roughness of the spiral sleeve would also have rougher material a≥0.8µm, which is rougher than Rz of 0.6 of the drive shaft. It would further have been obvious to one having ordinary skill in the art to optimize these numbers using a procedure of routine experimentation to optimize material parameters.
Regarding claim 51, Scheckel does not teach the roughness of the spiral sleeve. However, Scheckel teaches that the drive shaft, which may be made of the same material as the spiral sleeve as recited (Scheckel, a bearing spiral 38 made of 35NLT, described in page 9, last paragraph, and page 10, first paragraph, and bearing elements 40, 41, 42, 48, and 50 are all described as possibly being made of the same heat-transferring materials as the drive shaft wires previously mentioned), and Scheckel teaches that the roughness Rz of the drive shaft may be 0.6 (Scheckel, page 10 ¶2). It would therefore have been obvious to one having ordinary skill in the art that if the same materials are used for both, that they may have a similar roughness; therefore an arithmetic average surface area roughness of Ra≤0.8µm; the Rz of 0.6 of the drive shaft falls into this range. It would further have been obvious to one having ordinary skill in the art to optimize these numbers using a procedure of routine experimentation to optimize material parameters.

Claims 11, 15, 25, 32, 43, 45, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Scheckel. 
Regarding claims 11 and 32, Scheckel teaches the roughness of the drive shaft (Scheckel, page 10, ¶2) but Scheckel does not teach the relative roughness or smoothness of other parts. It would have been obvious to one having ordinary skill in 
Regarding claims 15 and 25, it is well-known in the art that the rotors in a catheter-based blood pump normally rotate in such a way that the blood will be driven proximally, but Scheckel does not specify the rotation directions of the rotor and drive shaft in comparison with the winding direction of the spiral sleeve. However, it would have been obvious to one having ordinary skill in the art to configure the rotor and the drive shaft to rotate such that a proximally directed flow of fluid is effected when the device is in operation, having the winding direction of the spiral sleeve from a proximal end of the spiral sleeve  to a distal end of the spiral sleeve being the opposite direction of the rotating direction of the rotor, in order to prevent this sleeve from catching and tightening on the drive shaft.
Regarding claim 43, Scheckel does not teach the roughness of the spiral sleeve. However, Scheckel teaches that the drive shaft, which may be made of the same material as the spiral sleeve as recited (Scheckel, a bearing spiral 38 made of 35NLT, described in page 9, last paragraph, and page 10, first paragraph, and bearing elements 40, 41, 42, 48, and 50 are all described as possibly being made of the same heat-transferring materials as the drive shaft wires previously mentioned), and Scheckel teaches that the roughness Rz of the drive shaft may be 0.6 (Scheckel, page 10 ¶2). It z≤1.2µm, because the roughness of the drive shaft falls within this range, and it is a part that needs to slide smooth. It would further have been obvious to one having ordinary skill in the art to make the inner side of the heat conducting part or tube to have a greater roughness in order to make the surface suitable for gluing, as mentioned above, and therefore to have a higher roughness than the drive shaft; therefore an arithmetic average surface area roughness of Ra≥0.8µm.
Regarding claims 45 and 48, Scheckel teaches that all edges of both ends of the spiral sleeve are rounded and smooth (Scheckel, Figs. 7 & 8). Scheckel does not teach the roughness of the spiral sleeve. However, Scheckel teaches that the drive shaft, which may be made of the same material as the spiral sleeve as recited (Scheckel, a bearing spiral 38 made of 35NLT, described in page 9, last paragraph, and page 10, first paragraph, and bearing elements 40, 41, 42, 48, and 50 are all described as possibly being made of the same heat-transferring materials as the drive shaft wires previously mentioned), and Scheckel teaches that the roughness Rz of the drive shaft may be 0.6 (Scheckel, page 10 ¶2). It would therefore have been obvious to one having ordinary skill in the art that if the same materials are used for both, the roughness of the spiral sleeve would also have similar material properties as the drive shaft, and that it would have a ten-point mean roughness Rz≤2µm. It would further have been obvious to 
Regarding claim 50, Scheckel does not teach the roughness of the spiral sleeve. However, Scheckel teaches that the drive shaft, which may be made of the same material as the spiral sleeve as recited (Scheckel, a bearing spiral 38 made of 35NLT, described in page 9, last paragraph, and page 10, first paragraph, and bearing elements 40, 41, 42, 48, and 50 are all described as possibly being made of the same heat-transferring materials as the drive shaft wires previously mentioned), and Scheckel teaches that the roughness Rz of the drive shaft may be 0.6 (Scheckel, page 10 ¶2). It would therefore have been obvious to one having ordinary skill in the art that if the same materials are used for both, the roughness of the spiral sleeve would also have similar material properties as the drive shaft, the outer side of the heat conducting part or tube would be configured to have a ten-point mean roughness of Rz≤1.2µm, because the roughness of the drive shaft falls within this range, and it is a part that needs to slide smooth. It would further have been obvious to one having ordinary skill in the art to make the inner side of the heat conducting part or tube to have a similar roughness as well, therefore an arithmetic average surface area roughness of Ra≤0.8µm, around the same as the drive shaft. It would further have been obvious to one having ordinary skill in the art to optimize these numbers using a procedure of routine experimentation to optimize material parameters.

Claims 19, 38, 46, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Scheckel in view of LaRose et al. (US Patent Application Publication 2014/014638), hereinafter LaRose. 
Regarding claims 19, 38, 46, and 53, Scheckel does not teach the distance that the hub extends past the rotor blades of the rotor (Scheckel, Fig. 10, rotor 20), however, the rotor hub does extend somewhat beyond the rotor. LaRose teaches a catheter blood pump with a rotor hub that does not extend much, if at all, past the blades of the rotor (LaRose, Fig. 16). It would have been obvious to to one having ordinary skill in the art to have the hub pertaining to the rotor extending less than 0.1 mm, which is less than .5 mm, past the rotor blades of the rotor towards a distal end of the catheter device, in order to make the device more compact, and of course this is an effective combination, as demonstrated by LaRose.

Claims 41 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Scheckel in view of Franano et al. (US Patent Application Publication 2019/0282741), hereinafter Franano. 
Regarding claims 41 and 52, Scheckel does not explicitly teach that the heat conducting part is made of 1.4441 stainless steel. Franano teaches that 316 LVM steel is common in medical devices for intravascular use (Franano, ¶][0366]); this is another name for 1.4441 steel. It would have been obvious to one having ordinary skill in the art to use 1.4441 stainless steel as the heat conducting part because it is biocompatible and in use in many other implantable medical devices.

Claims 49 are rejected under 35 U.S.C. 103 as being unpatentable over Scheckel in view of Keenan et al. (US Patent Application Publication 2013/0303970), hereinafter Keenan. 
Regarding claim 49, Scheckel does not explicitly teach flexible tube is designed as a shrink hose. Keenan teaches a heat shrink tube to rigidly couple elements of a blood pump (Keenan, ¶[0056]). It would have been obvious to one having ordinary skill in the art to use a shrink hose as the heat shrink tube in order to keep the parts rigidly coupled and in their proper places in an area that functions as a bearing for the drive shaft of the blood pump.

Allowable Subject Matter
Claims 9 and 42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792